16 Mich. App. 601 (1969)
168 N.W.2d 448
PEOPLE
v.
BRANDON
Docket No. 5,323.
Michigan Court of Appeals.
Decided March 26, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Dennis C. Karas, Assistant Prosecuting Attorney, for the people.
Carl L. Bekofski, for defendant on appeal.
BEFORE: FITZGERALD, P.J., and R.B. BURNS and BRONSON, JJ.
PER CURIAM:
Defendant put on some Yankee Store pants under his own, went out through a check-out lane, and was arrested in front of the store. On the following day, after interrogation, he admitted that he hadn't paid for the pants. At trial, being charged with larceny in a building,[*] he testified that he did pay. Reference to cash register records indicated nonpayment. He was convicted and appeals.
Defendant alleges denial of a speedy trial. The record, however, shows that a bench warrant was issued for defendant, who did not appear at trial, having skipped bond. He was apprehended eight months later. No demand for speedy trial was made and the entire situation appears to have been of his own making. See People v. Foster (1933), 261 Mich. 247.
*603 The information was amended because it failed to state the ownership of the pants and this is urged as a ground of error.
A review of cases on this point reveals that the trial court correctly denied a motion to dismiss on the ground that the original information did not properly charge a crime. An information may be amended if amendment is not prejudicial to the rights of the accused. People v. Watson (1943), 307 Mich. 596. In addition, it may be amended if, as drawn, it sufficiently apprises the defendant of the charge against him and does not constitute a new offense. People v. Monick (1939), 283 Mich. 195. Here, the word "stealing" sufficiently apprised the defendant of the offense.
Defendant also alleges error in failure to indorse the name of the check-out clerk as a res gestae witness on the information.
A search of the record reveals no motion to indorse the names of any witnesses. Such failure cannot be raised for the first time on a motion for new trial or on appeal. People v. McIntosh (1967), 6 Mich. App. 62.
Affirmed.
NOTES
[*]  CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).